Exhibit 10.41

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of the date of
signature last affixed hereto, by and between Visual Networks Operations, Inc.,
a company organized under the laws of Delaware (“Visual” or the “Employer”) with
its principal place of business at 2092 Gaither Road, Rockville, Maryland, and
Mark B. Skurla, an individual (hereafter the “Executive”).

 

WITNESSETH:

 

WHEREAS, VISUAL desires to employ the Executive, and the Executive desires to
accept such employment, on the terms and conditions set forth herein;

 

WHEREAS, VISUAL and the Executive shall enter into an EMPLOYEE CONFIDENTIALITY,
INVENTION ASSIGNMENT AND NON-SOLICITATION AGREEMENT (“Confidentiality
Agreement”), attached hereto as Exhibit A;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, VISUAL and
Executive hereby agree as follows:

 

ARTICLE 1

 

POSITION OF EMPLOYMENT

 

1.1 Title and Position. VISUAL agrees to employ Executive in the following
position: Executive Vice President, Worldwide Sales.

 

1.2 Start Date. March 7, 2005 (the “Start Date”).

 

1.3 Exclusive Devotion of Business Time. VISUAL agrees to employ the Executive
and the Executive agrees to devote his full business time, effort, skills and
loyalty to the business of VISUAL, to effectively carry out his responsibilities
to VISUAL hereunder and to render his services and skills in the furtherance of
the business of VISUAL, except for during permitted vacation periods and
reasonable periods of illness or other incapacity. This Section 1.3 does not
prevent the Executive from: (i) serving on civic and charitable boards, subject
to VISUAL’s policies and standards; and (ii) managing his investments and the
investments of his immediate family, subject VISUAL’s policies and standards.
Despite anything in this Section 1.3 to the contrary, the activities referenced
in clauses (i) and (ii) above shall not, individually or in the aggregate,
interfere with the performance of the Executive’s duties under this Agreement.
To the extent that Executive desires to act as a member of the Board of
Directors of another entity, VISUAL and the Executive shall, in advance of
undertaking such Board service, discuss and come to an arrangement suitable to
both the Executive and VISUAL.

 

1.4 Conflict with Company Policies. The terms and conditions of Executive’s
employment will, to the extent not addressed in this Agreement, be governed by
VISUAL’s company policies (“Policies”). In the event of a conflict between this
Agreement and the Policies, the terms of this Agreement shall govern.

 

ARTICLE 2

 

DUTIES, AUTHORITY AND PERFORMANCE

 

2.1 Performance. Executive acknowledges and agrees that he is being offered a
position of employment by VISUAL with the understanding that he possesses a
unique set of skills, abilities, and experiences which will benefit VISUAL.
Executive agrees that his continued employment with VISUAL is contingent upon
his successfully performing his duties as set forth in this Agreement.

 

41



--------------------------------------------------------------------------------

2.2 Duties and responsibilities. VISUAL agrees to employ the Executive as the
Executive Vice President, Worldwide Sales of VISUAL. Executive will report to
Chief Executive Officer (the “CEO”) of Visual Networks, Inc. The primary
responsibilities of the Executive shall be determined and may be modified by the
CEO from time to time. On the date hereof, the duties and responsibilities of
the Executive generally are as follows:

 

  2.2.1 Executive shall render to the very best of his ability, on behalf of
VISUAL, and shall undertake diligently, all duties assigned to him by the CEO.

 

  2.2.2 In the performance of the Executive’s duties hereunder, he must comply
in each and every respect with applicable laws, rules and regulations applicable
to VISUAL.

 

  2.2.3 As Executive Vice President, Worldwide Sales of VISUAL, and in support
of the duties assigned to him by the CEO, Executive is responsible for strategic
direction, structure and effective management of worldwide (excluding EMEA)
sales organizations of VISUAL and for providing functional leadership and
direction for worldwide (excluding EMEA) territory and channel sales teams,
inside sales, and systems engineering. Executive must also effectively manage
and administer the day-to-day execution of these areas.

 

  2.2.4 The Executive acknowledges that he may have to travel and work in
different locations for business reasons from time to time as is reasonably
necessary or advisable for the performance of his duties hereunder.

 

2.3 Cooperation. During the term of this Agreement and any time thereafter, the
Executive agrees to give prompt written notice to VISUAL of any claim or injury
relating to VISUAL, and to fully cooperate in good faith and to the best of his
ability with VISUAL in connection with all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any
transaction, event or activity about which the Executive may have knowledge
because of his employment with VISUAL. Such cooperation shall include all
assistance that VISUAL, its counsel, or its representatives may reasonably
request, including reviewing and interpreting documents, meeting with counsel,
providing factual information and material, and appearing or testifying as a
witness. Should Executive be required to cooperate under the provisions of this
Section 2.3 after termination of his employment with VISUAL, then he shall be
reimbursed by VISUAL for all reasonable costs and expenses related to his
cooperation hereunder.

 

2.4 Duty of Loyalty. Executive acknowledges and agrees that he owes a fiduciary
duty of loyalty to act at all times in the best interests of VISUAL.

 

2.5 Business Opportunities. All business opportunities presented to Executive:
(i) by reason of Executive’s employment by VISUAL; or (ii) relating to the
businesses and activities engaged in (or contemplated to be engaged in) by
VISUAL or any affiliate of VISUAL prior to and as of the date hereof or during
the term hereof, shall be owned by, and belong exclusively to, VISUAL, and the
Executive shall have no personal interest or rights therein or thereto.
Executive shall promptly disclose any such business opportunity to VISUAL and
execute and deliver to VISUAL, without additional compensation, such instruments
as VISUAL may require from time to time to evidence its ownership of any such
business opportunity.

 

ARTICLE 3

 

COMPENSATION AND BENEFITS

 

3.1 Base Salary. During the Term, Executive shall be paid a base salary of two
hundred twenty five thousand dollars ($225,000) annually (the “Base Salary”),
subject to applicable federal, state, and local withholding. The Base Salary
shall be paid to Executive in semi-monthly installments in accordance with
VISUAL’s standard policy regarding payment of compensation to executives. VISUAL
may, in its sole discretion, increase the amount of Base Salary effective for
any specified year or part thereof during the term of this Agreement.

 

3.2 Options. Subject to Board approval, Executive shall be granted non-statutory
stock options to purchase one hundred thousand (100,000) shares of common stock
of VISUAL (the “Initial Grant”), issued pursuant to the applicable Non-statutory
Stock Option Grant Agreement (“Grant Agreement”) between VISUAL and Executive.
Vesting of the Initial Grant shall be as described in the applicable Grant
Agreement. Stock options are subject to the terms and conditions established by
the Board of Directors of Visual (the “Board”).

 

42



--------------------------------------------------------------------------------

3.3 Incentive Compensation. In calendar year 2005, the Executive shall be
eligible to earn annualized incentive compensation of up to $175,000.00, if he
reaches 100% of plan, pursuant to the terms and conditions of the 2005
Compensation and Commission Plan for Executive Vice President of Sales (the
“Plan”). The Plan shall be provided to Executive after the Start Date.

 

3.4 Employee Benefits. During the period that Executive is employed by VISUAL
and for such longer period as required by applicable law, Executive shall be
eligible to participate in all employee benefit plans, policies, programs, or
perquisites in which other VISUAL employees participate. Executive shall accrue
Paid Time Off (“PTO”) at the rate of twenty (20) days per year.

 

Details of VISUAL’s insurance plans, including benefit amounts, limitations and
restrictions are described in the summary plan descriptions provided to the
Executive. If there is any difference between the summary plan descriptions and
the information set forth in this Agreement, then the information contained in
the summary plan descriptions takes precedence.

 

3.5 Reimbursement for expenses. VISUAL shall reimburse the Executive for all
ordinary, necessary and reasonable out-of-pocket expenses incurred by the
Executive for the benefit of VISUAL upon presentation of appropriate
documentation in accordance with VISUAL’s Policies in effect from time to time.

 

ARTICLE 4

TERMINATION OF EMPLOYMENT

 

4.1 Term. Executive’s employment by VISUAL shall extend for a one (1) year term
from March 7, 2005 through March 7, 2006 (the “Term”). Additionally, either
VISUAL or Executive may terminate this employment relationship during the Term
for reasons provided in Sections 4.2 and 4.3 hereof, or upon expiration of the
Term.

 

4.2 Executive’s Right to Terminate for Good Reason. During the Term, Executive
may resign his employment for “Good Reason” by giving notice as described below.
For purposes of this Agreement, “Good Reason” is defined as follows: (i) willful
failure by the Company to provide the Executive the Base Salary in accordance
with the terms of this Agreement; or (ii) material reduction in the Executive’s
responsibilities, without the Executive’s consent, that would constitute a
material diminution of responsibility. In each such event listed in (i) or (ii)
above, the Executive shall give the Company immediate notice thereof which shall
specify in reasonable detail the circumstances constituting Good Reason, and
there shall be no Good Reason with respect to any such circumstances if cured by
the Company within sixty (60) days after such notice.

 

4.3 VISUAL’s Right to Terminate. VISUAL has the right to terminate immediately
the Executive’s employment under this Agreement at any time for any of the
following reasons:

 

  4.3.1 Executive’s death; or

 

4.3.2 Executive’s “Disability”, which for purposes of this Agreement means the
Executive’s incapacitation by accident, sickness or other circumstances which,
in the reasonable good faith determination of the Board, renders Executive
mentally or physically incapable of performing the duties and services required
of him hereunder in substantially the same manner and to the extent required
hereunder prior to the commencement of such Disability, either with or without
reasonable accommodation, on a full-time basis for a period of at least 90
consecutive days or for a period of six (6) non-consecutive months of the
preceding eighteen (18) month period; or

 

4.3.3 For “Cause”, which for purposes of this Agreement shall mean:

 

4.3.3.1 The Executive has engaged in conduct which: (A) resulted in a conviction
of or plea of guilty or no contest to a misdemeanor involving moral turpitude or
involving the property of VISUAL; or (B) resulted in a conviction of or plea of
guilty or no contest to a felony under the laws of the United States or any
state or political subdivision thereof; or

 

4.3.3.2 The Executive: (A) commits a breach of his fiduciary duty to VISUAL or
any of its affiliates; or (B) commits an act of gross negligence; or (C) engages
in willful misconduct; or (D) engages in any

 

43



--------------------------------------------------------------------------------

transaction which the Executive knows or should have known would constitute
self-dealing or a conflict of interest between the Executive and VISUAL and in
which the Executive does or would receive any direct or indirect economic or
pecuniary benefit without prior disclosure of such transaction to VISUAL; or

 

4.3.3.3. The Executive violates the internal procedures or policies of VISUAL in
a manner which has an adverse effect on the reputation, business or prospects of
VISUAL, such as but not limited to, conduct constituting employment
discrimination or sexual harassment; or

 

4.3.3.4 Default or other breach by Executive of his obligations hereunder; or

 

4.3.3.5 Failure by Executive to perform diligently and competently his duties
hereunder after written notice from VISUAL of such failure and thirty (30) days
to remedy the deficiency described in such notice.

 

4.4 Effect of Termination on Compensation.

 

4.4.1 Termination by VISUAL Without Cause or Termination by Executive for Good
Reason. If Executive’s employment hereunder shall be terminated during the Term
of this Agreement: (a) by the Employer without Cause (as defined in section 4.33
above); or (b), by Executive for Good Reason (as defined in section 4.2 above),
VISUAL agrees to provide Executive with severance pay, payable according to
normal payroll practice, amounting to six (6) months of the Executive’s
then-applicable Base Salary, less applicable withholdings (the “Severance Pay”).
In exchange for this Severance Pay, Executive agrees to execute a full release
of all claims arising from the termination of Employee’s employment with Visual.
No severance or other payment is due until a full release has been signed by
Executive to Visual’s satisfaction. In the event that Executive breaches any of
the provisions of this Agreement (including but not limited to Executive’s
obligation to cooperate during any relevant notice period and/or the
Confidentiality Agreement), all compensation and benefits hereunder shall cease
immediately, Executive’s termination shall be treated as if it had been a
termination for Cause, and Executive shall be required to repay VISUAL any
Severance Pay received hereunder.

 

4.4.2 Termination by Employer for Cause, Death or Disability. If Executive’s
employment is terminated by VISUAL for death, Disability or Cause (as those
terms are defined in sections 4.3.2 and 4.3.3 herein), all compensation and
benefits payable hereunder shall terminate contemporaneously with the date of
the Executive’s termination of employment.

 

ARTICLE 5

 

GENERAL PROVISIONS

 

5.1 Notices. All notices and other communications required or permitted by this
Agreement to be delivered by VISUAL or Executive to the other party shall be
delivered in writing to the address shown below, either personally, by facsimile
transmission or by registered, certified or express mail, return receipt
requested, postage prepaid, to the address for such party specified below or to
such other address as the party may from time to time advise the other party,
and shall be deemed given and received as of actual personal delivery, on the
first business day after the date of delivery shown on any such facsimile
transmission (with confirmed receipt) or upon the date or actual receipt shown
on any return receipt if registered, certified or express mail is used, as the
case may be.

 

  Employer:        Visual Networks Operations, Inc.

 

Attention: Jill Mayer

Director of Human Resources

2092 Gaither Road

Rockville, Maryland 20850

 

    Executive:         Mark B. Skurla

 

At Executive’s address as reflected on VISUAL’s records

 

44



--------------------------------------------------------------------------------

5.2 Amendments and Termination; Entire Agreement. This Agreement may not be
amended or terminated except by a writing executed by all of the parties hereto.
This Agreement constitutes the entire agreement of VISUAL and Executive relating
to the subject matter hereof, and supersedes all prior oral and written
understandings and agreements, whether written or oral. Notwithstanding anything
herein to the contrary, this Agreement shall not affect the applicability of the
Non-Solicitation Agreement executed by Executive, and the Non-Solicitation
Agreement shall remain in full force and effect notwithstanding this Agreement.

 

5.3 Severability; Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law. If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, the parties agree and
stipulate that any court of competent jurisdiction may enforce these
restrictions to the maximum extent deemed reasonable, rather than declare any
provision unenforceable.

 

5.4 Waiver of Rights. No waiver by VISUAL or Executive of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.

 

5.5 Definitions, Headings and Number. A term defined in any part of this
Employment Agreement shall have the defined meaning wherever such term is used
herein. The headings contained in this Agreement are for reference purposes only
and shall not affect in any manner the meaning or interpretation of this
Employment Agreement. Where appropriate to the context of this Agreement, use of
the singular shall be deemed also to refer to the plural, and use of the plural
to the singular.

 

5.6 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute but one and the same instrument.

 

5.7 Governing Law. This Agreement shall be interpreted, construed, and enforced
pursuant to the laws of the state of Maryland, irrespective of its choice of
laws provisions and irrespective of the fact that any one of the parties may be
a resident of a different state. The parties hereto agree that, in connection
with any action, suit or other proceeding in connection with, arising out of or
relating to this Agreement disputes shall be resolved by the District Court of
Maryland for Montgomery County, the Circuit Court for Montgomery County,
Maryland, or the United States District Court for the District of Maryland, as
may be appropriate. Employee agrees that service of process upon Employee may be
effected by certified mail or by any other means permitted by law, and Employee
waives any objection which Employee may have to the laying of venue of any such
suit, action or proceeding in any such court and any claim or defense of
inconvenient forum.

 

IN WITNESS WHEREOF, VISUAL and Executive have signed this Agreement.

 

VISUAL NETWORKS OPERATIONS, INC.

 

By:  

/s/ Lawrence S. Barker

--------------------------------------------------------------------------------

    Lawrence S. Barker    

President and Chief Executive Officer

 

Date:

 

February 15, 2005

--------------------------------------------------------------------------------

   

/s/ Mark B. Skurla

--------------------------------------------------------------------------------

   

Mark B. Skurla

Date:

 

February 15, 2005

--------------------------------------------------------------------------------

 

45